      Case 1:16-cr-00389-AKH Document 144 Filed 07/21/21 Page 1 of 1



                       SHER TREMONTE                              LLP


                                                               July 20, 2021


BYECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                    /)!.
        Re:    United States v. Jona Rechnitz, 16 Cr. 389 (AKH)


Dear Judge Hellerstein:

         We write on behalf of our client, Jona Rechnitz, the defendant in the above-
referenced matter, to respectfully request a temporary modification to Mr. Rechnitz' s
conditions of release to permit him to travel to Israel in early August for business and to
visit relatives. Both Judge Sullivan and Your Honor have previously approved similar
modifications to allow international travel, and the government consents to the proposed
modification.

        If approved, Mr. Rechnitz will travel from August 2 to August 6, 2021 , and, as he
did previously, will surrender his wife' s passport for the duration of the travel. As Your
Honor is aware, oral argument on a restitution issue is scheduled to be held telephonically
on August 3. Mr. Rechnitz will be able to attend the argument via telephone from Israel.
If the Court prefers, however, that Mr. Rechnitz be in the country during the argument, he
will adjust the dates of his travel to leave on August 4.

       As noted, we have spoken with AUSA Lara Pomerantz and, subject to the
aforementioned condition concerning Mr. Rechnitz' s wife ' s passport, the government
consents to this request.

                                                 Respectfully submitted,

                                                 ls/Noam Biale
                                                 Michael Tremonte
                                                 Noam Biale

                                                 Attorneys for Jona Rechnitz


cc:     All counsel of record (by ECF)

               90 BROAD STREET      I   23RD FLOOR    I   NEW YORK . NY 10004
          WWW.SHERTREMONTE.COM           I   TEL 212.202 . 2600   I   FAX 212.202 .4156
